Citation Nr: 1026771	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for back disability and 
arthritis. 

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for renal failure.

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to April 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in October 2005, a statement of the 
case was issued in January 2006, and a substantive appeal was 
received in March 2006.  Initially in his substantive appeal, the 
Veteran requested a personal RO hearing.  However, in an April 
2006 statement, the Veteran agreed to an informal conference in 
lieu of a formal hearing, which was held that same day. In 
November 2006, a Board hearing at the local RO was held.  The 
claims file was forwarded to the Veteran's national 
representative in July 2007; the file was returned to the Board 
with written argument from the national representative in June 
2010. 

The Board notes that the Veteran submitted additional evidence to 
the Board at the November 2006 hearing along with a statement 
waiving RO consideration of this evidence.  The record was also 
held open for 60 days until January 13, 2007 so that additional 
evidence could be submitted.  However, no further pertinent 
evidence has been submitted by the Veteran.  

The Board observes that the issues of service connection for skin 
disability, headaches, dizziness and nosebleeds were also on 
appeal from the September 2005 rating decision.  However, prior 
to certification to the Board, in the April 2006 statement, the 
Veteran withdrew his appeal of these issues.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration of these issues.  See 38 C.F.R. § 20.204

In his hearing testimony, the Veteran appeared to be raising the 
issue of entitlement to service connection for tinnitus.  
Accordingly, as the Board does not have jurisdiction over this 
issue, this issue is referred back to the RO for necessary 
action. 

The issues of entitlement to service connection for left knee 
disability, renal failure, and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In a November 2006 statement submitted to the Board, the Veteran 
indicated that he no longer wished to pursue an appeal on the 
issues of entitlement to service connection for back disability 
and arthritis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to entitlement to service connection for 
back disability and arthritis, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claims for Back Disability and Arthritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  The Veteran, in a written statement in November 2006 
submitted to the Board, withdrew his appeal as to the issues of 
entitlement to service connection for back disability and 
arthritis.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration of these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
these issues and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to service connection 
for back disability and arthritis is dismissed.


REMAND

The Veteran is seeking service connection for left knee 
disability, renal failure and bilateral hearing loss.  It appears 
that the Veteran underwent a service examination prior to 
discharge on April 3, 1968.  However, this examination has not 
been associated with the claims file.  Given that this 
examination is pertinent to the issues on appeal, the Board finds 
that the RO should take further steps to obtain this record.  

Further, with respect to the issue of bilateral hearing loss, the 
Veteran was afforded a VA examination in May 2006.  However, the 
examiner indicated that he could not provide an etiological 
opinion without resorting to mere speculation.  The Veteran's 
representative has argued that this examination is insufficient 
under recent case law.  The Board agrees because the examiner 
failed to provide sufficient reasons as to why he was unable to 
provide an etiological opinion.  See Jones v. Shinseki, No. 07-
3060 (U.S. Vet. App. Mar. 25, 2010).  Accordingly, the Board 
finds that the Veteran should be afforded another VA examination.  

Lastly, it appears that the Veteran has received continuing 
treatment for these disabilities at the VA.  The most recent VA 
medical records associated with the claims file are from May 
2006.  As VA medical records are constructively of record and 
must be obtained, the RO should obtain VA treatment records from 
May 2006 to the present to fully assist the Veteran.   

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate steps to 
obtain the April 3, 1968 discharge service 
examination, including contacting the 
National Personnel Records Center (NPRC) 
and any other appropriate record 
repository.  If this record is still 
unavailable, all steps taken by the RO 
should be clearly documented in the claims 
file.
 
2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from May 2006 to the present. 

3.  Thereafter, the Veteran should be 
scheduled for a VA audiological examination 
to determine the nature, extent and 
etiology of any currently manifested 
hearing loss.   The claims file must be 
made available to the examiner for review 
in connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing loss 
is related to acoustic trauma during 
service as opposed to other causes or to 
the aging process.  A detailed rational for 
all opinions expressed should be provided.

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

5.  After completion of the above and any 
further development deemed necessary by the 
RO, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


